Brown, J.
Thiá' case was noticed for trial by appellant.
Defendant’s counsel moved that the appeal be dismissed, on the ground that the appeal bond is not in conformity with the law as amended in 1867, Sess. L., p. 86. The appellant was permitted to file a new bond, and now the appellee insists thát the original bond being defective, the appeal was not perfected at the time the case was noticed for trial — that the case was not in a.condition to be noticed for trial until all the requirements of the statute regulating appeals had been complied with.
*88¶ 8855 C. L. provides that “no appeal shall be dismissed on account of any informality or imperfection in the bond,” &c , if the appellant and his sureties consent to amend the same or file a sufficient bond.
The Legislature has thus recognized the case as appealed, and pending in the Circuit Court, notwithatanding the bond may be informal or imperfect.
The appellee ha<í no right to assume that the appellant would not, when called upon, perfect his bond; and it was his duty to prepare for trial in pursuance with the notice served upon him. The case must be tried when reached, in its order,' unless some good cause is shown for a continuance.